Citation Nr: 0604624	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-28 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for mitral valve 
prolapse, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for an evaluation greater than 10 
percent for his service-connected mitral valve prolapse.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

At a videoconference hearing before the Board in November 
2005, the veteran reported that he had been hospitalized for 
his service-connected heart disability on four separate 
occasions during the past year.  He stated that he received 
medical treatment at the VA Medical Center at Wilkes-Barre, 
Pennsylvania, and also at Barnes-Kasson Hospital, where his 
private physician, Dr. Shaw, was employed.  According to the 
veteran, he was recently hospitalized for his heart condition 
at Barnes-Kasson Hospital from November 6 - 9, 2005, and also 
received treatment for his heart afterwards, in mid-November 
2005, at the VA medical facility.  A review of the claims 
folder shows that these relevant medical records are not 
associated with the evidence and that there are no medical 
records more recent that January 2004.  Therefore, the case 
should be remanded so that the missing records maybe obtained 
for inclusion in the file.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 40 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Moore 
v. Derwinski, 2 Vet. App. 375, 376 (1992).

The Board also notes that the veteran was last examined by VA 
for his service-connected mitral valve prolapse over four 
years ago, in January 2002.  As the veteran has alleged that 
his heart condition has worsened since then, and because the 
available evidence is too old for an adequate evaluation of 
his current condition, the case should also be remanded so 
that he may be provided with a new medical examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993); Seals v. Brown, 
8 Vet. App. 291, 295 (1995).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The veteran should be contacted and 
asked to provide the names, addresses 
and approximate dates of treatment of 
health care providers, VA and non-VA 
which have treated his service-connected 
mitral valve prolapse, since January 
2004.  Of particular interest are any 
reports pertaining to his treatment 
under Dr. Shaw at Barnes-Kasson 
Hospital, including a hospitalization 
for his heart condition on November 6 - 
9, 2005, at the same facility, and his 
records of treatment at the VA Medical 
Center in Wilkes-Barre, Pennsylvania.
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the foregoing development has 
been undertaken, the veteran should be 
scheduled for a VA cardiovascular 
examination to determine the severity of 
his mitral valve prolapse.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner. 
.  The physician should indicate which 
of the following paragraphs: a, b, c, or 
d,  best describes the veteran's 
valvular impairment:

a.  Chronic congestive heart failure, 
or; workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent.

b.  More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 
METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent.

c.  Workload of greater than 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.

d.  Workload of greater than 7 METs but 
not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.

A complete rationale for all opinions 
must be provided.  If the physician is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO must readjudicate the 
veteran's claim of entitlement to an 
increased evaluation greater than 10 
percent for mitral valve prolapse based 
on all evidence of record.  If the 
maximum benefit sought is not awarded, 
the veteran and his representative must 
be provided with a Supplemental 
Statement of the Case containing notice 
of all relevant actions taken on the 
claim for benefits, to incorporate a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time must be 
allowed for response.  The case must 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

